Title: To John Adams from John Jay, [2? March 1783]
From: Jay, John
To: Adams, John


Dear Sir
Sunday 10 OClock [2? March 1783]

on calling this Moment for my Man Manuel to comb me I am told he is gone to shew my Nephew the Fair— I fear they will have so many fine Things & Raree shows to see and admire, that my Head will remain in statu quo ’till afternoon, & consequently our intended Visit to Ct. Sarsfield be postponed. Thus does Tyrant Custom sometimes hold us by a Hair, and thus do ridiculous Fashions make us dependent on Valets, & the Lord knows who—
adieu my Dr Sir / Yours sincerely
J. Jay
